Title: To James Madison from Charles Pinckney, 20 March 1802
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
March 20 1802 In Madrid
The present opportunity I avail myself of to send you another copy of the same Book on the Duties & commercial regulations of Spain which I am hopeful you will recieve safe. This will go so slow by Mules to Bayonne & from thence to Bourdeaux that all my other letters written at the same time & I expect others written after will very probably reach you before this as I am obliged to send the Book by a private opportunity to Bourdeaux & not by Post. I therefore only say to you by this that from an Express just arrived they are every moment expecting the news of the conclusion & signing of the Definitive Treaty.
If you could conveniently send me by some good Opportunity either to Mr Terry or Iznardi at Cadiz or Kirkpatrick at Malaga or Mr Montgomery at Alicant: a very good likeness of the President at full Length you will much oblige me. I have one—but it is small & not very like & it is my wish to have one at full Length to place with General Washingtons & Columbus[’]s in my large Salle. I began housekeeping a few Weeks agoe & I trust in polite & decorous attentions the “Casa de America” as they call it here will be at least equal to any of them. I have two public nights in the Week & shall endeavour by every means in my power to make our Nation & myself as agreeable as possible to Spain. With my affectionate respects to the President & compliments to your good Lady I am my dear friend Yours Truly
Charles Pinckney
 

   
   RC (DLC).



   
   This book—which Pinckney also referred to in his public dispatch of 20 Mar. and his dispatches of 24 and 28 Mar.—was probably the Almanak mercantil (see Pinckney to JM, 14 Aug. 1802, and n. 3).


